11 N.Y.3d 728 (2008)
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents,
v.
DAVID HARNISH, as Former Rector of All Saints Protestant Episcopal Church, et al., Appellants, et al., Defendants.
In the Matter of ALL SAINTS ANGLICAN CHURCH, Formerly Known as ALL SAINTS PROTESTANT EPISCOPAL CHURCH, Appellant,
v.
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 25, 2008;
Decided August 28, 2008
*729 Motion by Church of the Good Shepherd et al. for leave to file a brief amici curiae on the appeal herein granted. Two copies of the brief must be served and 24 copies filed within seven days.